La Salle County, Texas; the
                                                                      Honorable Joel Rodriguez Jr.,
                                                                        in his official capacity as
                                                                             County Judge, s


                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 16, 2015

                                       No. 04-14-00651-CV

                      Philip Wayne HINDES and Melinda Hindes Eustace,
                                       Appellants

                                                  v.

 LA SALLE COUNTY, TEXAS; the Honorable Joel Rodriguez Jr., in his official capacity as
County Judge, La Salle County, Texas; and the Honorable Raul Ayala, in his official capacity as
                 County Commissioner, Precinct 4, La Salle County, Texas,
                                         Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 12-09-00179-CVL
                            Honorable Dick Alcala, Judge Presiding

                                          ORDER
         In this accelerated appeal, Appellees’ brief was due to be filed on December 23, 2014.
See TEX. R. APP. P. 38.6(b). This court granted Appellees’ first motion for extension of time to
file the brief until January 22, 2015. On January 14, 2015, Appellees filed an unopposed second
motion for extension of time to file the brief until February 5, 2015, for a total extension of forty-
four days.
       Appellees’ motion is GRANTED. Appellees’ brief must be filed with this court by
February 5, 2015. See TEX. R. APP. P. 38.6(d). No further extensions of time to file
Appellees’ brief will be granted.

                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court